Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 1-3, and 5-15 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, 6 & 11 and at least in part, because 	Independent claim 1, recite the limitations: “… at least two air flow devices, automatically extended depending on a temperature of an interior area of the enclosure…wherein the at least two air flow devices are movable between a retracted position and an extended position, wherein the at least two air flow devices are within the enclosure in the retracted position and are at least partially outside the enclosure through the at least two openings in the extended position…”,
Independent claim 6 recites the limitations: “…at least two openings; at least one sensor to detect a temperature within an interior area of the enclosure…wherein the at least two air flow devices are movable at least partially outside the enclosure through the at least two openings to dissipate heat from the interior area of the enclosure in response to the temperature of the interior area of the enclosure exceeding a predetermined threshold.”, and
Independent claim 11 recites the limitations: “…at least one sensor to detect a temperature within an interior area of the base housing; at least two air flow devices; and a control unit to move the at least two air flow devices between a retracted position 
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 6 & 11 are believed to render said claims and all claims depending therefrom (claims 2-3, 5, 7-10, & 12-15) allowable over the prior art references of record, taken alone or in combination. 
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835